Affirmed as iiodi11ed;   Opinion   Filed October 31, 2012.




                                             In ‘[he
                                      (court of tppcat
                          Jftttij   itrict of cxa at atta
                                      No. 05-12-00041-CR
                                      No. 05-12-00042-CR
                                      No. 05-12-00043-CR

                        VASt-lEAN MARQUIN JACKSON, Appellant

                                               V.

                              THE STATE OF TEXAS, Appellec

                         On Appeal from the 363rd District Court
                                  Dallas County, Texas
             Trial Court Cause No. Fi0-56595-W, F10-56596-W, F10-56597-W

                              MEMORANDUM OPINION

                      Before Justices O’Neill, FitzGerald, and Lang-Miers
                                    Opinion By Lang-Miers

       Yashean Marquin Jackson appeals from the adjudication of his guilt for one aggravated

sexual assault of a child younger than fourteen years offense and two indecency with a child

offenses. In two issues, appellant contends the trial court abused its discretion by adjudicating

his guilt and revoking his community supervision. We modify the trial court’s judgments and

affirm as modified. The background of the cases and the evidence admitted at trial are well

known to the parties, and we therefore limit recitation of the facts. We issue this memorandum
 opinion pursuant to Texas Rule of Appellate Procedure 47.4 because the law to he applied in the

 case is well settled.

                                               B.xcKcIwuND

         Appellant waived a jury and pleaded guilty to one aggravated sexual assault o a child

younger than fourteen years offense and two indecency with a child offenses. See TEX. PENAL

CODE         2 1.11 (a), 22.021 (a)( I )(B) (West 2011).    Appellant also pleaded true to one

enhancement paragraph contained in each indictment. Pursuant to a plea agreement in each case,

the trial court deferred adjudicating guilt. Placed appellant on community supervision for ten

years, and assessed a $2,500 fine. The State later moved to adjudicate guilt, alleging appellant

violated condition (h) by testing positive for marijuana: condition (j) by failing to pay

community supervision fees: condition (k) by failing to pay Crime Stoppers; condition (1) by not

completing community service hours: condition (m) by failing to obey all program instructions

and/or treatment br Substance Abuse or Psychological Health: condition (n) by failing to pay

urinalysis fee; and condition (p) by failing to attend the Safe Neighborhood class. In a hearing

on the motions, appellant pleaded true to the allegations. Appellant’s signed judicial confessions

and stipulations of evidence were admitted.          The trial court found the allegations true,

adjudicated appellant guilty, and assessed punishment at ten years’ imprisonment in each case.

                                            APPLICABLE LAW

        Appellate review of an order revoking community supervision is limited to determining

whether the trial court abused its discretion. See Ricke/s r. Slate, 202 S.W.3d 759, 763 (Tex.

Crirn. App. 2006).       An order revoking community supervision must be supported by a

preponderance of the evidence, meaning the greater weight of the credible evidence that would

create a reasonable belief that the defendant has violated a condition of probation. Id. at 763—64.

                                                 2
 A hnding of a single violation ol community supervision is sufflcicnt to support revocation. See

 Sanchez     v,State. 603 S.W.2d 869, 871 (Tex. Crim. App. [Panel Op.j 1980). Thus, to prevail on

 appeal, appellant must successililly challenge all of the findings that support the revocation

order. See .Jone.    i’.   State. 571 S.W.2d 191. 193—94 (Tex. Crim App. [Panel Op.] 1978).

                                                   DiscussioN

        Appellant contends the trial court abused its discretion by adjudicating his guilt and

revoking his community supervision because he raised the defense of inability to pay, and the

State failed to prove he had the ability to pay or that his failure to pay was intentional. Appellant

also argues that because he was not required to complete the community service hours until the

end of the probationary period, he did not violate condition (1). The State responds that the trial

court did not abuse its discretion by adjudicating appellant’s guilt and revoking his community

supervision in each case.

        Appellant pleaded true to all of the allegations in the   motions to   adjudicate. including that

he tested positive for marijuana. Appellant does not challenge the trial court’s finding on this

violation.     A plea of true, standing alone, is sufficient to support revocation of community

supervision.    See Cole v. State, 578 S.W.2d 127, 128 (Tex. Crirn. App. [Panel Op.] 1979). We

conclude the trial court did not abuse its discretion by revoking appellant’s community

supervision and adjudicating his guilt. See Sanchez, 603 S.W.2d at 871. We resolve appellant’s

two issues against him.

                                              MODIFY JuDGMENTs

       The record shows the trial court did not orally pronounce a fine when it adjudicated

appellant guilty and imposed the sentences.             The judgment in cause no. 05-12-00041-CR,

however, includes a $2,500 fine. When a conflict exists between the oral pronouncement and the

                                                    3
 written judgment, the oral pronouncement controls. See CoJJiy v. State, 979 S.W.2d 326. 328

 (Ta. Crim. App. 1998). We modify the judgment to delete the $2,500 fine. See TDC. R. App. P.

 43.2(b); Bigley v. Stale, 865 S.W.2d 26, 27-28 (Tex. Crim. App. 1993); Asberrv         ‘t’.   Slate, 813
S.W.2d 526. 529-30 (rex. App.—Dallas 1991, pet. rerd).

         In cause no. 05-12-00042-CR, appellant was convicted of indecency with a child younger

 than fourteen years, a second-degree felony offense. The judgment, however, states the offense

 is a first-degree felony. Thus, the judgment is incorrect We modify the judgment to show the

offense for which appellant was convicted is a second-degree felony. See Id.

        We also note that appellant’s convictions for aggravated sexual assault of a child and

indecency with a child subject him to the sex offender registration requirements. See TEX. CODE

CRIM. PROC. ANN. Art. 62.001(5XA) (West Supp. 2011). The trial court’s judgment in each

case, however, recites the sex offender registration requirements do not apply.                Thus, the
judgments are incorrect.      We modify the judgments to show the sex offender registration

requirements apply and the age of the victims is ten years.

                                               CONCLUSION

        in cause no. 05-12-00041-CR, we modify the judgment to delete the $2,500 fine, to show

the sex offender registration requirements apply, and the age of the victim is ten years.

        in cause no. 05-12-00042-CR, we modify the judgment to show the degree for the

offense is “second-degree felony,” that the sex offender registration requirements apply, and the

age of the victim is ten years.

       in cause no. 05-12-00043-CR, we modify the judgment to show the sex offender

registration requirements apply, and the age of the victim is ten years.



                                                 4
       As modified, we affirm the trial court’s judgments.




                                                    /7q      /


                                                    ETH LANG-MIERS
                                                    1
                                                    ELIZB            ,/
                                                    JUE              /



Do Not Publish
TEX, R. App, P.47
120041EU05




                                              5
                                   Qrourt ot ZtpptaI
                         jfiftjj 1Bitritt of ZEexa at afta
                                       JUDGMENT

YASHEAN MARQUIN JACKSON,                           Appeal from the 363rd Judicial District
Appellant                                          Court of Dallas County, Texas (Tr.Ct.No.
                                                   F I 0-56595-W).
No. 05-12-00041-CR         V.                      Opinion delivered by Justice Lang-Miers,
                                                   Justices O’Neill and FitzGerald
THE STATE OF TEXAS. Appellee                       pallicipati ng.


        Based on the Court’s opinion of this date, the trial court’s judgment is MODiFIED as
follows:

       The section entitled “Fine” is modified to show “None.”

        The section entitled “Sex Offender Registration Requirements” is modified to shov’ “Sex
Offender Registration Requirements apply to the Defendant. The age of the victim at the time of
the offense was 10 years.”

       As modified, we AFFiRM the trial court’s judgment.

       Judgment entered October 31, 2012.




                                                          ELIZABETH LANG-MILkS
                                                          JI. :sTIC[•:
                                      Qtoiirt of ppcab
                          jfiftlj   itrict of ZEtxa at atta
                                        JUDGMENT

YASHEAN MARQUIN JACKSON.                           Appeal from the 363rd Judicial District
Appellant                                          Court of Dallas County, Texas (Tr.Ct.No.
                                                   F I 0-56596-W).
No. 05-i 2-00042-CR        V.                      Opinion delivered by Justice Lang-Miers.
                                                   Justices O’Neill and FitzGerald
THE STATE OF TEXAS. Appellee                       partic i patmg.


        Based on the Court’s opinion of this date, the trial court’s judgment is MODIFIED as
Ibilows:

       The section entitled “l)egrcc” is modified to show “2nd Degree Felony.”

        The section entitled “Sex Offender Registration Requirements” is modified to show “Sex
Offender Registration Requirements apply to the Defendant. The age of the victim at the time of
the offense was 10 years.”

       As modified, we AFFIRM the trial court’s judgment.

       Judgment entered October 31, 2012.




                                                          ZAIETK LAN -MIERW
                                                          9
                                                          E
                                                          JESTICE
                                     Qtourt of ppta1
                          jfittb   ttritt of Z!Itxa at DaUa
                                        JUDGMENT

YASHEAN MARQUIN JACKSON,                           Appeal from the 363rd Judicial District
Appellant                                          Court of Dallas County, Texas (Tr.Ct.No.
                                                   F l0-56597.-W).
No. 05l2-00043CR           V.                      Opinion delivered by Justice Lang-Miers,
                                                   Justices O’Neill and FitzGerald
THE STATE OF TEXAS. Appellee                       part ic i pati rig.


        [3ased on the Court’s opinion of this date, the trial court’s judgment is MODIFIED as
follows:

        The section entitled “Sex Offender Registration Requirements” is modified to show “Sex
Offender Registration Requirements apply to the Defindant. The age of the victim at the time of
the offense was 10 years.”

       As modified, we AFFIRM the trial court’s judgment.

       Judgment entered October 31, 2012.




                                                        BEHLANlES!/
                                                        JUSTIC El